Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/552712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because of the following reasons.
	 For example, claim 1 of the present application is covered by claim 1 of the co-pending application except wherein the sentence type identifies a type of grammatical structure for the second sentence (see lines 24-25 of claim 1 of the co-pending application). 
            Similarly, claim 8 of the present application is covered by claim 8 of the co-pending application except wherein the sentence type identifies a type of grammatical structure for the second sentence (see lines 16-17 of claim 8 of the co-pending application).
see lines 17-18 of claim 15 of the co-pending application).

            Dependent Claims 2-7, 9-14 and 16-20 also follow the same rationale as to independent Claims 1, 8 and 15 respectively and is(are) also rejected on the ground(s) of nonstatutory obviousness-type double patenting due to its further dependency.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tagra (US 2019/0197105) in view of Shukla et al. (US 2019/0266288).
	Regarding claims 1, 8 and 15, with respect to figures 1-7, Tagra teaches a document analysis device (“selecting only relevant documents for analysis by generating their relevance scores” (paragraph 0063)), comprising 
machine learning [i.e., artificial intelligence (AI) processing engine] implemented by a hardware processor 602 [i.e., processor], (paragraph 0065) (Note; all machine learning counts as AI, but not all AI counts as machine learning.) configured to: 
receive a first set of training data comprising a plurality of sentences (paragraph 0065) (“The hardware processor 602 may combine the predicted sentiment, e.g., associated with each of the sentence vectors” (paragraph 0065).); 
select a sentence from the first set of training data (paragraph 0061); 
compute a first set of similarity scores between the selected sentence and other sentences from the first set of training data, wherein computing the first set of similarity scores (“analyzing these sentences based on vectors and calculating efficiency of their vector representation, for example, based on cosine similarity and Jaccard similarity” (paragraph 0061)) comprises: 
converting the selected sentence into a first vector that comprises a first set of numeric values that correspond with a first location in a vector space (“preprocessing of training a word to vector model” (paragraph 0034));
converting another sentence from the set of training data into a second vector that comprises a second set of numeric values that correspond with a second location in the vector space (“preprocessing of training a word to vector model” (paragraph 0034)); and
determining a similarity score by dividing a dot product of the first vector and the second vector by a dot product of a magnitude of the first vector and a magnitude of the second vector (“cosine similarity” (paragraph 0061)) (Note; Cosine similarity is calculated by dividing the dot product of two or more vectors with the product of the magnitudes of those vectors, and here is seen to be equivalent to the computation described in the claim);
(if keywords matched are greater than a threshold value” (paragraph 0058)) wherein the similarity score threshold value indicates a minimum similarity score for a pair of sentences to be considered similar to each other (“than the paragraph is considered relevant” (paragraphs 0042-0044,  0058)) (Note; the matched keywords are part of a relevance score that can be taken as analogous to the Applicant’s similarity score. In paragraphs 0042, 0058, Tagra teaches, “Based on a threshold value relevance among documents is computed”, where “the system and/or method may segregate or partition a document into a plurality of paragraphs or sections…if keywords matched are greater than a thresho---ld value (which may be configurable) than the paragraph is considered relevant…taking average of all paragraph relevance, the system and/or method may calculate the document relevance.” The relevance score is determined by the number of matched keywords between different portions of a document, and the sections of a document are mapped here to the pair of sentences.  When this relevance score meets a pre-determined relevance score threshold, those portions are considered relevant to each other, analogous to sentences being considered similar to each other when their similarity score meets a certain threshold.); 
removing the one or more outlier sentences from the set of training sentences (“A sentence vector predicted as junk is rejected at 534." (paragraph 0052)). 
 However, Tagra does not specifically teach comparing the set count to a set outlier threshold value, wherein the set outlier threshold value indicates a minimum set count value to not be considered an outlier, keeping the selected sentence in the first set of training data when the set count is greater than or equal to the set outlier threshold value and remove the selected 
 Shukla teaches comparing the set count to a similarity threshold/cosine similarity threshold [i.e., set outlier threshold value], wherein the set outlier threshold value indicates a minimum set count value to not be considered an outlier, keeping the subtopic [i.e., selected sentence] in the first set of training data when the set count is greater than or equal to the set outlier threshold value and removing the selected sentence from the first set of training data when the set count is less than the set outlier threshold value (fig.35; paragraph 0429). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tagra to incorporate the feature of comparing the set count to a set outlier threshold value, wherein the set outlier threshold value indicates a minimum set count value to not be considered an outlier, keeping the selected sentence in the first set of training data when the set count is greater than or equal to the set outlier threshold value and removing the selected sentence from the first set of training data when the set count is less than the set outlier threshold value in Tagra’s invention as taught by Shukla. The motivation for the modification is to do so in order to provide particular information to a user by removing less important information from the list without having any inconvenience.

Regarding claims 2, 9 and 16, Tagra teaches that the AI processing engine is configured to train a machine learning model using the first set of training data after determining to keep the selected sentence in the first set of training data (paragraph 0052); and
the machine learning model is configured to: 
("the sentence vectors are tagged at 520, for example, with labels, e.g., positive, neutral, negative, junk. Using the tagged or labeled subset of sentence vectors as training data 522, a classifier 524 is trained to predict a label (e.g., classification identifier) given a test sentence (e.g., second sentence)” (paragraph 0052)).

Regarding claims 3, 10 and 17, Tagra teaches wherein the AI processing engine is configured to:    
compute a second set of similarity scores between the selected sentence and a set of previously classified sentences stored in a memory (“to generate a sentiment associated with the text document” (paragraph 0065)) wherein a similarity score is a numeric value that indicates how similar a pair of sentences are to each other based on the text within the pair of sentences (“analyzing these sentences based on vectors and calculating efficiency of their vector representation, for example, based on cosine similarity and Jaccard similarity” (paragraph 0061)).
determine a library count that is equal to a number of similarity scores in the second set of similarity scores that exceed the similarity score threshold value (if keywords matched are greater than a threshold value” (paragraph 0058));
add the selected sentence to a second set of training data that is different from the first set of training data (paragraph 0065) (Note; in paragraph 0065, Tagra teaches wherein “the hardware processor 602 may train via machine learning a classifier 614 based on the subset of sentence vectors that are tagged. The hardware processor 602 may run the classifier with the sentence vectors as input to predict a sentiment associated with each of the sentence vectors” and the training, the running and the combining are performed for each of the plurality of text documents (e.g., selected sentence), where the identified sentence type of a pre-tagged sentence within a subset of sentence vectors.
 However, Tagra does not specifically teach compare the library count to a library outlier threshold value, wherein the library outlier threshold value indicates a minimum library count value to not be considered an outlier. 
 Shukla teaches comparing the library count to a similarity threshold/cosine similarity threshold [i.e., library outlier threshold value], wherein the library outlier threshold value indicates a minimum library count value to not be considered an outlier (fig.35; paragraph 0429). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tagra to incorporate the feature of compare the library count to a library outlier threshold value, wherein the library outlier threshold value indicates a minimum library count value to not be considered an outlier in Tagra’s invention as taught by Shukla. The motivation for the modification is to do so in order to provide particular information to a user by removing less important information from the list without having any inconvenience.

Regarding claims 4, 11 and 18, Tagra teaches wherein: the first set of training data is associated with a first sentence type ("the sentence vectors are tagged at 520, for example, with labels, e.g., positive, neutral, negative, junk. Using the tagged or labeled subset of sentence vectors as training data 522, a classifier 524 is trained to predict a label given a test sentence” (paragraph 0052)), 
(paragraphs 0052, 0065) (Note; in paragraph 0065, Tagra teaches where “the hardware processor 602 may train via machine learning a classifier 614 based on the subset of sentence vectors that are tagged. The hardware processor 602 may run the classifier with the sentence vectors as input to predict a sentiment associated with each of the sentence vectors” and the training, the running and the combining are performed for each of the plurality of text documents (eg. first sentence), where the identified sentence type of a pre-tagged sentence within a subset of sentence vectors (eg. second sentence) is given to the first sentence by the classifier).

Regarding claims 5, 12 and 19, Tagra teaches that the AI processing engine is configured to train a machine learning model using the second set of training data after adding the selected sentence to the second set of training data (paragraph 0052); and
the machine learning model is configured to: 
receive a sentence as an input and output a classification identifier for the received sentence that indicates a sentence type ("the sentence vectors are tagged at 520, for example, with labels, e.g., positive, neutral, negative, junk. Using the tagged or labeled subset of sentence vectors as training data 522, a classifier 524 is trained to predict a label (e.g., classification identifier) given a test sentence (e.g., second sentence)” (paragraph 0052)).

Regarding claims 6, 13 and 20, Tagra teaches wherein removing the selected sentence from the first set of training data comprises discarding the selected sentence (“A sentence vector predicted as junk is rejected at 534." (paragraph 0052)). 

 Regarding claims 7 and 14, Tagra teaches wherein the first set of training data is associated with a first sentence type (paragraphs 0052, 0065) (Note; in paragraph 0065, Tagra teaches where “the hardware processor 602 may train via machine learning a classifier 614 based on the subset of sentence vectors that are tagged. The hardware processor 602 may run the classifier with the sentence vectors as input to predict a sentiment associated with each of the sentence vectors” and the training, the running and the combining are performed for each of the plurality of text documents (eg. first sentence), where the identified sentence type of a pre-tagged sentence within a subset of sentence vectors (eg. second sentence) is given to the first sentence by the classifier).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
January 28, 2022